Citation Nr: 1453137	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO. 12-19 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for service-connected lumbar degenerative arthritis with anterolisthesis, prior to April 18, 2013, and in excess of 20 percent thereafter.

2. Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1972 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  As will be discussed in greater detail below, during the pendency of the appeal for a higher initial rating for his back disability, the matter of unemployability due to service-connected diabetes has been raised by the record.  The TDIU claim has been recognized as part and parcel of the initial rating appeal and it is for appellate consideration.  Accordingly, the issues for Board consideration are as listed on the title page of this decision.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to April 18, 2013, the Veteran's back disability was characterized by pain, spasm, and stiffness and was at most limited to 70 degrees of forward flexion and 150 degrees of total range of motion.
2. Beginning April 18, 2013, the Veteran's back disability was characterized by fatigue, pain, spasm, and stiffness and was at most limited to 60 degrees of forward flexion, 105 degrees of total range of motion, and resulted in one week but less than two weeks of incapacitating episodes.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 percent for lumbar degenerative arthritis with anterolisthesis prior to April 18, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2014).

2. The criteria for a disability rating in excess of 20 percent for lumbar degenerative arthritis with anterolisthesis from April 18, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in March 2010 satisfied the duty to notify provisions with respect to the increased rating claim and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), service personnel records, VA medical records, private medical records, Social Security Administration records, and the statements of the Veteran.

The Veteran was provided with VA examinations April 2010, June 2012, and April 2013.  The Board finds that the examinations are thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a medical history from the Veteran, and provided the information necessary to evaluate his back condition under the applicable rating criteria.  Further, the April 2013 examiner's opinion regarding the etiology of the Veteran's radiculopathy and degenerative disc disease (DDD) is supported by adequate rationale.  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations.

The Veteran also testified at an April 2014 hearing before the undersigned VLJ.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2013) requires that the VLJ or DRO who conducts a hearing fulfill two duties to comply with the above the regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Veteran was assisted at the hearing by a competent representative from the Veteran's of Foreign Wars of the United States.  During the hearing, the VLJ and representative asked the Veteran questions about the nature and severity of the Veteran's back disability.  The VLJ also questioned the Veteran regarding outstanding medical evidence that may have substantiated the Veteran's claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and that any error in notice provided during the appellant's hearing constitutes harmless error.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

II. Increased Rating - General

The Veteran has asserted that a higher initial rating for his service-connected lumbosacral arthritis is warranted.  Prior to April 18, 2013 the Veteran's lumbosacral arthritis is rated as 10 percent disabling, and 20 percent disabling thereafter, under Diagnostic Code 5242.  

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2014).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The general rating formula for diseases and injuries of the spine (General Rating Formula) provides for the disability ratings under Diagnostic Codes 5235 to 5243, unless the disability is rated under 5243 and considered under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes for diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Under the General Rating Formula, a 10 percent evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the General Rating Formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this Note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

As noted above, intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, and a 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2014).

As noted above, Note (1) to the General Rating Formula for Diseases and Injuries of the Spine (38 C.F.R. § 4.71a ) specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Initially, the Board notes that the Veteran has reported symptoms of bilateral lower radiculopathy.  These symptoms include numbness, tingling, and pain.  The April 2013 VA examination report reflects the presence of the these symptoms.  However, the examiner opined that the radiculopathy was the result of the Veteran's nonservice-connected DDD, and not related to this service-connected arthritis.  The examiner explained that the narrowing of the L4-L5 neural foramina is the result of DDD and not arthritis with anterolithesis, which is the slippage of one vertebral body with respect to the one below it.  The examiner further concluded that DDD would not be due to a single injury more than 30 years ago and is more likely related to events occurring after service.  The examiner cited that the Veteran was a lifetime heavy laborer.  This conclusion is supported by a September 2010 MRI report which reflects that L4-L5 disc bulging is contributing to the Veteran's stenosis.

Based on the April 2013 examiner's opinion, the Board concludes that the Veteran's lower extremity radiculopathy is not related to his service-connected lumbar spine arthritis.  As such, a separate rating for lower extremity radiculopathy is not warranted and will not be discussed further.

III. Increased Rating - Prior to April 18, 2013

The most probative evidence prior to April 18, 2013 consists of VA treatment reports and the April 2010 and June 2012 VA examination reports.

VA treatment records prior to April 2013 reflect that the Veteran reported experiencing increasing pain in his lower back.  An October 2010 report indicates that the Veteran's back pain was the biggest contributor to his functional impairment.

In April 2010 the Veteran was provided with a VA examination to assess the severity of his back disability.  Range of motion testing revealed forward flexion to 90 degrees with additional limitation to 70 degrees after repetition.  Combined thoracolumbar range of motion was measured as 215 degrees, with additional limitation to 150 degrees after repetition.  No neurological symptoms other than radiating pain were reported, nor was any ankylosis observed.  While muscle spasms were noted, they were not severe enough to alter the Veteran's gait or curvature of the spine.  The examiner specifically indicated that the Veteran experienced no incapacitating episodes in the previous 12 months.  It was reported that the Veteran's back disability impacts his ability to work due to increased back pain.

A second VA examination was conducted in June 2012.  Range of motion testing revealed forward flexion to 90 degrees, with additional limitation to 70 degrees after repetition.  Combined thoracolumbar range of motion was measured as 220 degrees, with additional limitation to 180 degrees after repetition.  The examiner specifically noted the absence of IVDS.  No guarding or spasm was observed.  The Veteran reported flare-ups approximately two to three times a week lasting up to a few days.  The report also reflects that the back disability impacts the Veteran's ability to work.

Based on the evidence, the Board finds that an initial rating in excess of 10 percent prior to April 18, 2013, is not warranted.  Prior to April 18, 2013, the Veteran's back disability was manifested by symptoms which more closely approximate a 10 percent rating.  Specifically, at no point was the Veteran limited to forward flexion of 60 degrees or a combined thoracolumbar range of motion less than 120 degrees.  This is true even accounting for the decreased range of motion observed after repetitive testing.  At most, the Veteran was limited to 70 degrees of forward flexion and 150 degrees of combined motion.  Further, the evidence does not reflect that the Veteran experienced any incapacitating episodes during this period.

The Board has also considered whether the Veteran's back disability resulted in a level of functional loss greater than that already contemplated by the assigned rating for this period.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); 38 C.F.R. §§ 4.40, 4.45.  Both the April 2010 and June 2012 examination reports reflect that the Veteran had difficulty walking long distances or standing for extended periods of time.  He also reported difficulty navigating stairs and picking up objects.  The evidence reflects that the Veteran has consistently reported stiffness, guarding, spasm, and pain.  In addition, the April 2010 VA examiner found the Veteran's disability had a mild effect on chores, shopping, and travelling, no effect on driving, dressing, and toileting, and severely affected exercise.  However, upon review, the Board finds this impairment does not rise to the level of functional loss greater than that already contemplated in the disability rating assigned.  Here, the evidence does not demonstrate a history of incapacitating episodes requiring bed rest, and throughout the period, the Veteran's muscle strength was normal.  The Veteran's gait was only noted to be stiff upon standing from a seated position at the April 2010 examination, after which the Veteran would straighten to an upright position.  Furthermore, range of motion was, at worst, found to involve only mild limitation, and while limitation increased after repetition, the additional limitation did not more closely approximate a higher evaluation.  As such, the Board finds that the level of functional impairment of the Veteran's back disability prior to April 18, 2013 is contemplated by the 10 percent rating.

IV. Increased rating - From April 18, 2013

Beginning April 18, 2013, the Veteran's lumbar degenerative arthritis with anterolisthesis has been rated as 20 percent disabling.

The most probative evidence during this period consists of the Veteran's April 2014 hearing testimony and the April 2013 VA examination report.

At the April 2014 hearing, the Veteran testified that his back limited his ability to do what normal people do.  He also asserted that flare-ups resulted in incapacitating episodes for 5 weeks in the previous 12 months and that he was no longer able to work as a result of the required downtime.

In April 2013 the Veteran was provided with a third VA examination.  Range of motion testing conducted at the time of the examination revealed forward flexion to 60 degrees, with no additional loss of motion after repetition.  Combined range of motion for the thoracolumbar spine was 110 degrees, with additional limitation to 105 degrees after repetition.  The examiner noted that the Veteran experience decreased range of motion, excess fatigability, increased pain, and disruption of locomotion after repetition.  No ankylosis was reported, nor was there guarding or spasm.  Additionally, the examiner noted the presence of IVDS, and indicated that the Veteran had experienced one week but less than two weeks of physician prescribed bed rest in the previous 12 months.

Based on the evidence described, the Veteran's back disability symptoms more closely approximate a 20 percent rating during this period.  At worst, the Veteran was limited to forward flexion of 60 degrees and total thoracolumbar range of motion measuring 105 degrees (after repetition).  A 40 percent rating is warranted when forward flexion is limited to 30 degrees, or there is favorable ankylosis of the entire thoracolumbar spine.  There is no evidence indicating that the Veteran's lumbar spine was limited to 30 degrees of forward flexion, or that he experienced favorable ankylosis during this period.  Further, the evidence reflects that a more favorable rating would not be warranted under Diagnostic Code 5243.  As discussed, the April 2013 examination report reflects that the Veteran experienced one week but less than two weeks of incapacitating episodes.  Under Diagnostic Code 5243, a 20 percent evaluation would require two weeks of incapacitating episodes.  While the Veteran testified that he experienced 5 weeks of incapacitating episodes, there is no evidence that this was physician prescribed, and the Veteran has not asserted that a physician ordered him to bed rest for 5 weeks.  Rather, the Veteran has asserted that on his own volition, and due to extreme pain, he was required to rest for several weeks over the previous 12 months.

Once again, the Board has also considered whether the Veteran's back disability resulted in a level of functional loss greater than that already contemplated by the assigned rating for this period.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); 38 C.F.R. §§ 4.40, 4.45.  The April 2013 examination report reflects that the Veteran continued to have difficulty walking long distances or standing for extended periods of time.  He also testified that he could no longer participate in activities like normal people.  The evidence reflects that the Veteran has consistently reported stiffness and pain during this period.  However, upon review, the Board finds this impairment does not rise to the level of functional loss greater than that already contemplated in the disability rating assigned.  Here, the evidence does not demonstrate a history of incapacitating episodes requiring bed rest in excess of two weeks.  While the April 2013 examiner did note the presence of excess fatigability and increased pain after repetition, the additional limitation that resulted did not more closely approximate a higher evaluation.  As such, the Board finds that the level of functional impairment of the Veteran's back disability beginning April 18, 2013 is contemplated by the 20 percent rating.

V. Extraschedular Consideration

 The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's back disability is specifically contemplated by the schedular rating criteria.  The Veteran's back disability has been manifested by degenerative arthritis, fatigue, painful motion, stiffness, spasm, incapacitating episodes, and mild to moderate limitation of motion.  The schedular rating criteria specifically contemplate ratings based on this symptomatology.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5242-5243.  In this case, comparing the Veteran's disability level and the symptoms listed in the Rating Schedule, the degrees of disability throughout the entire period under consideration are contemplated by the Rating Schedule and the assigned rating is, therefore, adequate.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the appellant for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for service-connected lumbar degenerative arthritis with anterolisthesis, prior to April 18, 2013 is denied.

Entitlement to an initial disability rating in excess of 20 percent for service-connected lumbar degenerative arthritis with anterolisthesis, beginning April 18, 2013, is denied.


REMAND

After review of the claims file, the Board finds that additional development is necessary prior to adjudication of the Veteran's TDIU claim.

During the pendency of the appeal, the Veteran has raised the issue of entitlement to a TDIU.  Specifically, at his April 2014 hearing, the Veteran testified that he could no longer work due to his service-connected back disability.  The evidence, including the April 2010, June 2012, and April 2013 VA examination reports, reflect that the Veteran's back disability impact his ability to work.  However, Board requires additional information prior to adjudicating the claim.  Specifically, the record is negative for evidence of the Veteran's educational and occupational history.  Further, the Veteran has not been afforded a VA examination to determine whether his service-connected back disability renders him unable to secure and maintain a substantially gainful occupation.  The record is therefore insufficient for the Board to make a determination as to TDIU.  See 38 C.F.R. § 3.159 (2014).  Thus, remand is required to obtain the appropriate examination.

Accordingly, the claim is REMANDED for the following action:

1. Obtain VA treatment records from the Iowa City, Iowa Health Care Center and any associated outpatient clinics, to include the Bettendorf CBOC, since January 2014.  All attempts to obtain these records must be documented in the claims file.  Additionally, request that the Veteran complete and return a VA Form 21-8940, which is a formal application for TDIU.

2. After the above requested development is completed, schedule the Veteran for an appropriate VA examination to assess the nature and severity of his back disability.  The claims file, including a copy of this remand must be made available to the examiner.  Any medically indicated tests should be conducted.  The examiner is also asked to specifically comment on the functional impact the Veteran's service-connected back disability has on his ability to secure and follow substantially gainful occupation.  The examiner should not discuss or consider the impact of the Veteran's age or any nonservice-connected disabilities in this regard.

A complete rationale for any opinion offered must be provided.
 
3. If the opinion is positive regarding the Veteran's unemployability, and the schedular criteria for TDIU are not met, then refer the claim to the Director of Compensation for consideration of an extra-schedular rating for TDIU.

4. Notify the Veteran that it is his duty to assist the VA in adjudicating his claims.  Failure to report to a scheduled examination without good cause may result in the denial of the claim.  38 C.F.R. § 3.655.

5. Thereafter, the AMC/RO should re-adjudicate the claim on appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).







______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


